DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Applicant’s Amendment filed March 7, 2022.

Except for the presence of claims 1-7 that were non-elected in Applicant’s November 16, 2021 Response to Restriction Requirement, this application is in condition for allowance.  During a March 14, 2022 telephone call, Applicant’s representative authorized the cancellation of the non-elected claims.  Accordingly, claims 1-7 are cancelled in the below Examiner’s Amendment.



Examiner’s Amendment

Cancel claims 1-7.





Allowable Subject Matter

Claims 8, 10-11, and 13-15 are allowed.

The following is a statement of reasons for allowance: the previously applied rejection under 35 U.S.C. 112(b) is overcome by Applicant’s amendment to claim 8.  The previously applied rejection under 35 U.S.C. 103 over U.S. Published Patent Application No. 20210028289 to Fang et al. and CN 100461342 to Huang et al. is overcome with Applicant’s amendments for the reasons explained on pages 8 through 12 of Applicant’s March 7, 2022 Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile telephone number for the organization where the application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Robert K Carpenter/Primary Examiner, Art Unit 2826